El Juez Asociado Sb. Wolp,
emitió la opinión del tribunal.
Con excepción del nombre del elector, los becbos de este caso son enteramente iguales a los que aparecen en los autos del caso No. 514 seguido contra los mismos apelantes, de-, biendo, por consiguiente, resolverse de conformidad con los fundamentos contenidos en la opinión y sentencia del referido, caso No. 514.

G onfirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.